Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 7, 10, 12-14, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the combination of Ueda (JPH10259028A), Xu (CN-203496181-U), and Zhang (CN-105058721-A) teach of driving mechanisms of either moving the ejector pins or stop block to unmold the finished product. Ueda’s driving mechanism moves the ejector pin and the mold stops the ejector pin movement. Xu is silent on a driving mechanism to move apart the molds and relies on springs to unmold the finished product. Zhang’s driving mechanism moves the stop block and ejector pin relative to the mold component and does not show the product ejected like that of Fig. 5 of instant application. Majority of prior art incorporate the spring method when there’s an upper and lower mold. Instant application shows in Fig. 1 that driving mechanism 20 moves mold component 100 while ejector pins 200 are static on stop block 300. Ueda and Zhang separates the molds by pushing the driving the pin. Xu’s ejector pin is spring loaded and relies on the top mold to be separated; the spring-loaded ejector pin simultaneously separates the product from the mold component. In instant application, the ejector pins are static and constrained by the stop block, and the unmolding relies on driving the lower mold to the stop block. The structure of the mold system and the driving mechanism moving the mold component is novel.

Closest prior art documents:
CN-105437467-A teach of spring elements incorporated to the ejector pin that push on the product when the mold is removed. The geometric constraints are met, however, the ejection is the converse of instant application with regard to male and female mold. 
CN-106273253-A and CN-105690625-A teach of spring ejector pins that remove the molded object as the molds are released
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741